UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Amendment No. 2 ) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Commission File Number 333-184228 Filed November 16 , 2012 NuGold Resources, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-2004301 (I.R.S. Employer Identification Number) 7494 Saginaw Way Citrus Heights, CA 95610 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Brenton J. Country, President NuGold Resources, Inc. 7494 Saginaw Way Citrus Heights, CA 95610 (916) 599-6535 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value $ $ $ Common Stock, $0.001 par value $ $ $ TOTAL $ $ $ 50,000 shares of common stock are being offered for sale by Stoecklein Law Group, LLP as a selling shareholder. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(a) under the Securities Act of 1933, as amended. A Registration Statement relating to these securities has been filed with the Securities Exchange Commission.The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”), and will therefore be subject to reduced public company reporting requirements. Investing in our securities involves a high degree of risk. See Risk Factors, beginning on page 4. PROSPECTUS Subject To Completion The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. NuGold Resources, INC. 400,000 Shares of Common Stock Offered by NuGold Resources, Inc. And 50,000 Shares of Common Stock offered by the Selling Shareholders Per Share Total Public Offering Price… $ $ Underwriting discounts and Commissions… $ $ Proceeds to NuGold Resources, Inc… $ $ We are offering to the public 400,000 shares of common stock (the “new shares”), at $0.15 per share, in a “direct public offering” through our sole officer and director. This offering terminates in 12 months after commencement of this offering, on , 20. If we do not sell all of the 400,000 shares being offered prior to the termination date, we intend to promptly return all money paid for shares to the purchasers, without interest and without deduction, although all the money may not be returned because it may be subject to creditors claims. At this time we do not have any outstanding creditor claims.We are also registering for our selling stockholders a total of 50,000 shares of common stock.We will not receive any of the proceeds from the sale of our common stock by the selling stockholders.The concurrent offering of 50,000 shares of our common stock by the selling stockholders is separate from our offering of 400,000 new shares. This is our initial public offering, and no public market currently exists for our Shares. The securities being registered in this offering may not be liquid since they are not listed on any exchange, quoted on an OTC market such as OTC-Quotation Board (OTC-QB) , and a market for these securities may not develop. The offering price may not reflect the market price of our Shares after the offering. Because there is currently no active trading market, selling stockholders will sell at a stated fixed price of $0.10 per share until securities are quoted on the OTC-QB and thereafter, the shares will be sold at the prevailing market prices or other privately negotiated prices. However, there is no guarantee that our shares will ever be quoted on the OTC- QB . The minimum investment, for this primary offering only , for each investor is $600 or 4,000 shares.All funds will be placed into a separate corporate account, not in an escrow or trust account, and as such, it may be subject to creditor’s claims. At this time we do not have any outstanding creditor claims. An investment in our common stock involves a high degree of risk. You should purchase our common stock only if you can afford a complete loss of your purchase. We urge you to read carefully the “Risk Factors” section beginning on page 4 where we describe specific risks associated with an investment in NuGold Resources, Inc., and these securities before you make your investment decision. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”), and will therefore be subject to reduced public company reporting requirements. Investing in our securities involves a high degree of risk. See Risk Factors, beginning on page 4. Our auditors have substantial doubt about our ability to continue as a going concern. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS PAGE Prospectus Summary 1 The Offering 3 Summary Financial Information 4 Risk Factors 4 Special Note Regarding Forward-Looking Information 12 Capitalization 13 Use of Proceeds 13 Determination of Offering Price 14 Dilution 15 Selling Stockholders 16 Plan of Distribution and Terms of the Offering 17 Legal Proceedings 22 Director, Executive Officers, Promoters and Control Persons 22 Security Ownership of Certain Beneficial Owners and Management 23 Description of Securities 23 Interest of Named Experts and Counsel 25 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 25 Description of Business 26 Reports to Stockholders 32 Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Facilities 38 Certain Relationships and Related Party Transactions 38 Market for Common Equity and Related Stockholders Matters 39 Dividends 39 Executive Compensation 40 Shares Eligible for Future Sale 40 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 41 Index to Financial Statements 42 Report of Independent Certified Public Accountant F-1 Balance Sheet - audited F-2 Statement of Operations - audited F-3 Statement of Stockholders’ Equity - audited F-4 Statement of Cash Flows – audited F-5 Notes to Financial Statements - audited F-6 – F-10 Balance Sheet- unaudited G-1 Statement of Operations- unaudited G-2 Statement of Cash Flows- unaudited G-3 Notes to Financial Statements- unaudited G-4 to G-8 PROSPECTUS SUMMARY This summary contains basic information about us and the offering. Because it is a summary, it does not contain all the information that you should consider before investing. You should read the entire prospectus carefully, including the risk factors and our financial statements and the related notes to those statements included in this prospectus. Except as otherwise required by the context, references in this prospectus to "we," "our," "us" and “NuGold Resources” refer to NuGold Resources, Inc. NuGold Resources is a development stage company incorporated in the State of Nevada on February 26th, 2010. We were formed to engage in the business of buying and selling gold. Upon the completion of this offering and the implementation of a distribution network, we may expand purchases to include other precious metals and stones. In February 2010 we commenced our planned principal operations. Since our inception on February 26, 2010 through September 30, 2012, we have not generated any revenues and have incurred a net loss of $75,140. In February of 2010 our only business activity was the formation of our corporate entity and the development of our business model. We anticipate the commencement of generating revenues in the next twelve months, of which we can provide no assurance. The capital raised in this offering has been budgeted to cover the costs associated with the offering, such as accounting services, and various filing fees and transfer agent fees. Additionally capital raised in this offering will fund website and marketing development, purchase of investment quality gold and other precious metals and working capital. We believe that our lack of significant expenses and our ability to commence with private purchases and sales, may generate revenues sufficient to support the limited costs associated with our initial ongoing operations for the next twelve months. However, there can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flows from gold sales will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in the registration statement. NuGold Resources is building a business based on the buying and selling of gold through private party transactions. At this time we are in the process of implementing our marketing plan, which includes graphic design work, and lead development.We have no intentions to be acquired or to merge with an operating company. Additionally, our shareholders have no intention of entering into a change of control or similar transaction. 1 No member of our management or any of our affiliates have been previously involved in the management or ownership of a development stage company that has not implemented its business plan, engaged in a change of control or similar transaction or has generated no orminimal resources to date.We commenced operations in February of 2010, since then we have been developing our marketing plan, establishing market contacts and developing our website and our investment methods.Our business model, which is still evolving as new ideas are brought forth, is built on revenue streams from the buying and selling of gold products. In the future we may branch out into the buying and selling of other precious metals as well as rare and precious gem stones. We are unsure at this time as to the time frame of this market expansion, as the result of a lack of additional capital and investment leads. Gold Investment and Sales NuGold Resources initially plans to buy and sell gold through private transactions.We had one supplier of this precious metal, Alcantara Brands Corporation. However they were unable to deliver the gold as agreed and we have since been developing relationships with other potential suppliers; however, we have not come to any concrete agreements with any suppliers. We have been in contact with individuals with connection to a gold mine in the Republic of Ghana in West Africa. We have not yet formalized the relationship or come to any specific agreement. We intend to develop additional contacts to allow the Company to purchase gold and other precious minerals at competitive prices. As of the date of this prospectus we have one officer who also serves as our sole director, acting as our sole employee, who we anticipate devoting a significant portion of his time to the company going forward. Additionally, even with the sale of securities offered hereby, we will not have the financial resources needed to hire additional employees or meaningfully expand our business. Even though we intend to generate revenues upon the commencement of our marketing plan, it is possible we will sustain operating losses for at least the next 12 months. Even if we sell all the securities offered, the majority of the proceeds of the offering will be spent for costs associated with the offering, fees associated with SEC reporting requirements and gold investment purchases. Investors should realize that following this offering we will be required to raise additional capital to cover the costs associated with our plan of operation. NuGold Resources, Inc.’s address and phone number are: NuGold Resources, Inc. 7494 Saginaw Way Citrus Heights, CA 95610 (916) 599-6535 2 Summary of the Offering New Securities Offered…(1) 400,000 shares of common stock, $0.001 par value per share. Price Per Share…(2) Minimum Purchase… $600 for 4,000 shares of common stock Common Stock Outstanding before Offering… 4,210,000 shares of common stock Common Stock Outstanding after Offering… 4,610,000 shares of common stock Estimated Total Proceeds… Offering Expenses…(3) Net Proceeds after Offering Expenses… Use of Proceeds… Other than the expenses of the offering, the proceeds of the offering will be used for; accounting, graphic design, marketing, gold purchases and general working capital. Subscriptions… Subscriptions are to be made payable to “NuGold Resources, Inc.” Management may not, and will not purchase any shares in this offering. Currently there is no trading market for our stock.We intend to apply for quotation on the OTC-QB and will require assistance of a market-maker to apply for quotation and there is no guarantee that a market-maker will agree to assist us. Selling stockholders will sell at a stated fixed price of $0.10 until securities are quoted on the OTC-QB. Thereafter they will be sold at the prevailing market price or privately negotiated prices. Total reflects an estimate of costs including: accounting and audit $6,000, copy and printing $600, $3,000 for EDGAR services and $1,000 for transfer agent setup and initial certificate issuances. Selling Stockholders Shares offered by the selling stockholders 50,000 shares of common stock, $0.001 par value per share. Offering price Selling stockholders will sell at a stated fixed price of $0.10 per share until securities are quoted on the OTC-QB, and thereafter they will be sold at the prevailing market price or privately negotiated prices. Total proceeds raised by us from the disposition of the common stock by the selling stockholders or their transferees We will not receive proceeds from the disposition of already outstanding shares of our common stock by selling stockholders or their transferees. 3 SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. Income Statement Data: (Inception) February 26, 2010 to September 30, 2012 (unaudited) Revenue $
